Citation Nr: 1758183	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for depression.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression, to include as secondary to service-connected disabilities.

3. Entitlement to a rating higher than 10 percent for patellofemoral pain syndrome of the right knee.

4. Entitlement to a rating higher than 10 percent for patellofemoral pain syndrome of the left knee.

5. Entitlement to an effective date earlier than December 14, 2013 for the grant of a 30 percent rating for a left shoulder strain.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran & K.B.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1997 to September 2001.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to increased ratings for the left and right knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An October 2009 rating decision denied the claim of entitlement to service connection for depression. The Veteran did not file an appeal to that decision and it is final.

2. Some of the evidence received since the October 2009 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for depression.

3. It is not factually ascertainable that a 30 percent rating for the Veteran's left shoulder strain was warranted at any point prior to December 14, 2013.

4. The Veteran is currently service connected for varicose veins in the left lower extremity, rated 20 percent disabling, varicose veins in the right lower extremity, rated 20 percent disabling, cervical spine strain, rated 20 percent disabling, right shoulder strain, rated 20 percent disabling, left shoulder strain, rated 20 percent disabling, patellofemoral pain syndrome of the right knee, rated 10 percent disabling, patellofemoral pain syndrome of the left knee, rated 10 percent disabling, thoracic spine strain, rated 10 percent disabling, and spermatoceles, rated noncompensable; the Veteran's combined rating has been 70 percent or higher. 

5. The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have rendered him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. An October 2009 rating decision that denied the claim of entitlement to service connection for depression is final. 38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.1103 (2017).

2. Evidence received since the October 2009 rating decision is new and material, and the Veteran's claim for service connection for depression is reopened. 38 U.S.C. §§ 5108, 7105 (West 2012); 38 C.F.R. § 3.156 (2017).

3. The criteria for entitlement to an effective date earlier than December 14, 2013 for the grant of an increased rating of 30 percent for left shoulder strain have not been met. 38 U.S.C. § 5110 (West 2012); 38 C.F.R. § 3.400 (2017).

4. The criteria for a TDIU are met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012). Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide. 38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the regional office. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Board is reopening the Veteran's claim for entitlement to service connection for depression and is granting his claim for entitlement to a TDIU.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA for these issues, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Concerning the Veteran's earlier effective date claim, the Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue. Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Rather, the provisions of 38 U.S.C. § 7105 (d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in July 2015 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning an earlier effective date in this case.

The VA also has a duty to assist the Veteran in the development of the claims. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims file, as are post-service treatment records, Social Security records, and VA examinations. Virtual VA and VBMS records have been reviewed. 

There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder. 

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Depression

The Veteran seeks to reopen his claim for entitlement to service connection for depression.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Pursuant to 38 U.S.C. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

The Court has elaborated on what constitutes "new and material evidence." New evidence is not that which is cumulative of other evidence already present in the record. In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial. Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has held that a new etiological theory does not constitute a new claim. Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006). However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 U.S.C. 7104 (b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108. Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

A claim for entitlement to service connection for depression was last denied in an October 2009 rating decision on the basis that there was no evidence of a causal link to service.

Since October 2009, the Veteran has submitted treatment records indicating that his depression is due to his chronic pain in the shoulders and knees. See December 2010 VA psychologist therapy note. In this case, the evidence obtained since the last final denial is new, as it was not previously associated with the record. It is also material because it raises a reasonable possibility of substantiating the claim and supports the nexus element. Specifically, the evidence indicates the Veteran's depression may be related to his service-connected bilateral shoulder disabilities and bilateral knees disabilities. 

As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for depression. The Board determines that the claim is reopened.

III.  Entitlement to an Effective Date Earlier than December 14, 2013 for the Grant of a 30 Percent Rating for a Left Shoulder Strain

The Veteran seeks entitlement to an effective date earlier than December 14, 2013 for the grant of a 30 percent rating for his left shoulder strain.

Generally, the effective date of an award of disability compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (a) (West 2012); 38 C.F.R. § 3.400 (2017). 

An exception to the general rule applies where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation. 38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2). Under these circumstances, the effective date of the award is the earliest date at which it was ascertainable that an increase occurred. 38 U.S.C. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2); Harper v. Brown, 10 Vet. App. 125, 126 (1997). The question of when an increase in disability is factually ascertainable is based on the evidence in the Veteran's claims folder. Quarles v. Derwinski, 3 Vet. App. 129, 135 (1992). If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C. §5110 (b)(2); Harper, 10 Vet. App. 125; 38 C.F.R. §3.400 (o); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101 (a) (West 2012); 38 C.F.R. § 3.151 (a) (2017). Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms. See 38 C.F.R. § 3.1 (p) (2017). 

However, for appeals filed prior to March 24, 2015, as in this case, the term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1 (p) (2014). Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a) (2014).

For appeals filed prior to March 24, 2015, as in this case, a report of examination or hospitalization that meets certain criteria will be accepted as an informal claim for an increase or to reopen provided the report relates to a disability that may establish entitlement. 38 C.F.R. § 3.157 (a) (2014). The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim. 38 C.F.R. § 3.157 (b)(1) (2014). Evidence received from a private physician or layperson will also be accepted as a claim when the evidence is within the competence of the physician or layperson and shows the reasonable probability of entitlement to benefits. The date of receipt of such evidence will be accepted as the date of receipt of the claim. 38 C.F.R. § 3.157 (b)(2) (2014).

The Veteran was granted an increased rating of 30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5201. To warrant this rating, the (minor) arm range of motion must be limited to 25 degrees from the side. 

Here, a review of the claims file indicates that the RO inferred a claim for entitlement to an increased rating for a left shoulder strain as a result of the Veteran's claim for entitlement to a TDIU, received on December 22, 2009. See June 2011 deferred rating decision. No earlier communication or action by the Veteran could be interpreted as a claim for an increased evaluation for his left shoulder strain. 

Based on the evidence of record, the date of entitlement is December 14, 2013, the date a VA examiner determined that the range of motion of the Veteran's left arm was limited to 25 degrees, or less, from his side, which meets the criteria for a 30 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5201. Specifically, the examination revealed the Veteran experienced painful abduction of the left shoulder beginning at 10 degrees. Prior to the December 2013 VA examination, it is not factually ascertainable that a 30 percent rating was warranted. Thus, the proper effective date is December 14, 2013, as it is the later of the two dates. See 38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400. 

In sum, the presently assigned effective date of December 14, 2013 is appropriate and there is no basis for an award of a 30 percent rating for the left shoulder prior to that date. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV. Entitlement to a TDIU

The Veteran seeks entitlement to a TDIU. He asserts his service-connected disabilities render him unemployable.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 4.16. 

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. § 3.341 (a); see 38 C.F.R. § 4.19 (stating that age may not be a factor in evaluating service-connected disability or unemployability). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran is service connected for varicose veins in the left lower extremity, rated 20 percent disabling, varicose veins in the right lower extremity, rated 20 percent disabling, cervical spine strain, rated 20 percent disabling, right shoulder strain, rated 20 percent disabling, left shoulder strain, rated 20 percent disabling, patellofemoral pain syndrome of the right knee, rated 10 percent disabling, patellofemoral pain syndrome of the left knee, rated 10 percent disabling, thoracic spine strain, rated 10 percent disabling, and spermatoceles, rated noncompensable. The Veteran's combined rating has been 70 percent or higher. 

While none of the disabilities is assigned a single disability rating of 40 percent or higher, the Veteran's strains of the right and left shoulders can be counted as a single disability for purposes of TDIU consideration as they affect the same body system. See 38 C.F.R. §§ 4.16 (a), 4.71a (2017). These disabilities combined to a 40 percent rating or higher with the bilateral factor during the course of this appeal. See 38 C.F.R. § 4.25 (2017). The Veteran has had a combined overall rating of 70 percent or higher during the appeal period. As such, the Veteran meets the percentage threshold requirements provided in 38 C.F.R. § 4.16 (a) for consideration of entitlement to a total rating based on individual unemployability. Therefore, the Veteran is eligible for an individual unemployability rating if he is unable to secure or follow a substantially gainful occupation as a result of his disabilities.

The Veteran submitted a claim for a TDIU on February 8, 2008, at which time he indicated that he had been unemployed since May 2005 due to his service-connected disabilities. The Veteran's occupational history indicates that the Veteran worked as waiter. He indicated he graduated high school and had completed one year of college. The Veteran stated on the application that he was unable to work as a waiter because he cannot ambulate without the aid of a walking device. Social Security records indicate the Veteran also worked as an insurance salesperson, waterplant lab technician, and a stocker. See SSA-3368. The Veteran indicated that he was fired from his last job for failure to keep up with production. Id. 

The Veteran's prior supervisor submitted a statement, dated October 2008, reporting that it was apparent the Veteran's physical abilities, including standing, walking, and getting in and out of his vehicle, were deteriorating at the time of his employment. See October 2008 letter from R.H.

In November 2008, the Veteran's treating VA physician submitted a statement asserting that the Veteran has chronic back, knee, and shoulder pain which causes him to be unemployable. See November 2008 statement from Dr. H.

In December 2009, the Veteran's treating VA physician submitted an additional statement reporting that the Veteran was not currently employable and the physician did not see the Veteran as being employable in the future. See December 2009 statement from Dr. H.

The Board acknowledges the June 2011 VA examiner that opined the Veteran is unable to perform physical employment due to his service-connected disabilities, but indicated his disabilities should not preclude sedentary employment. However, in a recent June 2017 VA examination for the Veteran's service-connected varicose veins of the right and left lower extremities, a VA examiner noted that the Veteran's disability affects his ability to work because the Veteran has to keep moving his feet to increase circulation and must elevate them when they become numb or too painful. Based on these findings and the earlier findings from the Veteran's VA treating physicians, the Board finds that the Veteran is also precluded from obtaining sedentary employment. Accordingly, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Thus, entitlement to a TDIU is warranted.  The Board also finds that the Veteran has continuously prosecuted his claim since the filing of his first TDIU claim on February 8, 2008.  See 38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).  Accordingly, the effective date of the award is February 8, 2008.  Id.  


ORDER

The claim for entitlement to service connection for depression is reopened; to this extent, the claim is granted.

Entitlement to an effective date prior to December 14, 2013 for the grant of a 30 percent rating for a left shoulder strain is denied.

Entitlement to a TDIU is granted effective February 8, 2008, subject to the law and regulations governing the award of monetary benefits.	
REMAND

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder and entitlement to increased ratings for his right and left knee disabilities.

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

Acquired Psychiatric Disorder

The Veteran's claim for entitlement to service connection for depression has been reopened. This appeal is now expanded from the Veteran's original claim to include all acquired psychiatric disorders. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

Medical records indicate the Veteran has a diagnosis of depression and PTSD. See e.g. November 2008, August 2012 VA treatment records. Treatment records indicate the Veteran's depression may be related to his chronic pain, to include pain in his shoulders and knees. See December 2010 VA psychologist therapy note. The Veteran also indicated during his BVA Hearing that he wished to seek entitlement to service connection for his acquired psychiatric disorder on a secondary basis.

First, the RO has not yet developed the Veteran's claim for service connection for PTSD. On remand, appropriate development should be completed, to include stressor identification and verification. Additionally, to date, the Veteran has not yet been afforded a VA examination for his claimed acquired psychiatric disorder. On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained.



Increased Ratings for Right and Left Knee 

The record reflects that the Veteran's most recent VA examination for his bilateral knees was more than six years ago, in June 2011. The Board finds that there is insufficient contemporaneous evidence of record to evaluate the Veteran's disabilities. Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claims for increased disability ratings. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination). Updated treatment records should also be associated with the claims file.

Additionally, the Board observes that a new precedential opinion that directly affects these issues was issued by the Court. In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. The prior examinations do not show compliance with Correia. Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated VA treatment records.

2. Ask the Veteran to provide a comprehensive statement as to his alleged stressors causing PTSD. If the Veteran provides any further information as to relevant in-service events, the RO should attempt to verify the Veteran's alleged stressors with the appropriate Government agency. All responses received from JSRRC should be documented in the Veteran's claims file.

3. Afford the Veteran a VA examination for his claimed acquired psychiatric disorder, to include PTSD, anxiety and depression. The claims folder must be provided to the examiner for review. The examiner must state in the examination report that the claims folder has been reviewed.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

All current acquired psychiatric disorders should be diagnosed and noted in the examination report. 

For each diagnosed disorder, the examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's acquired psychiatric disorder is causally or etiologically due to service; and,

b) that the Veteran's acquired psychiatric disorder is caused by OR aggravated (a permanent increase in severity beyond natural progress) by his service-connected disabilities.

The examiner must address the treatment records that indicate a relationship between the Veteran's bilateral knee pain, bilateral shoulder pain, and his diagnosed depression.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Afford the Veteran a VA examination to determine the current severity of his bilateral knees. 
 
The examiner should identify and completely describe all current symptomatology. The examiner should provide a detailed review of the Veteran's current complaints, as well as findings as to the nature, extent, and severity of symptoms caused by the Veteran's disability. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including ranges of motion of the knees and the degree at which pain begins. 

Pursuant to Correia v. McDonald, The examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the right or left knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. 

If the claims remain denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

6. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


